 



Exhibit 10.1
          This FIRST AMENDMENT TO THE INVESTMENT AGREEMENT, dated as of May 2,
2008 (this “Amendment”), by and between NATIONAL CITY CORPORATION, a Delaware
corporation (the “Company”) and CORSAIR NC CO-INVEST, L.P., a Delaware limited
partnership (“Purchaser”, and together with the Company, the “Amending
Parties”).
WITNESSETH:
          WHEREAS, the Amending Parties entered into that certain Investment
Agreement, dated as of April 20, 2008 (the “Original Agreement”);
          WHEREAS, Section 6.3 of the Original Agreement permits the Original
Agreement to be amended by a written instrument signed by an officer or a duly
authorized representative of each of the Amending Parties; and
          WHEREAS, the Amending Parties now desire to amend the Original
Agreement as set forth herein.
          NOW, THEREFORE, in consideration of the foregoing and the
representations, warranties and agreements herein contained, the Amending
Parties agree as follows:
     1.   Section 3.1(b) of the Original Agreement shall be stricken in its
entirety and replaced with the following:
(b) Unless this Agreement has been terminated pursuant to Section 5.1, the
Company shall call a special meeting of its stockholders, as promptly as
practicable following the later of (1) the Closing and (2) the 2008 annual
meeting of its stockholders, but in any event on or before July 15, 2008, to
vote on proposals (collectively, the “Stockholder Proposals”) to (A) approve the
conversion of the Convertible Preferred Stock into, and exercise of the Warrant
for, Common Stock for purposes of Section 312.03 of the NYSE Listed Company
Manual and (B) amend the Certificate of Incorporation to increase the number of
authorized shares of Common Stock to at least such number as shall be sufficient
to permit the full conversion of all shares of the Convertible Preferred Stock
into, and exercise of the Warrant (and exercise of any warrants issued to other
purchasers in the offering contemplated by Section 1.2(c)(1)(B)) for Common
Stock. The Board of Directors shall unanimously recommend to the Company’s
stockholders that such stockholders vote in favor of the Stockholder Proposals.
In connection with such meeting, the Company shall promptly prepare (and
Purchaser will reasonably cooperate with the Company to prepare) and file (but
in no event later than May 5, 2008, unless otherwise agreed by the parties) with
the SEC a preliminary proxy statement, shall use its reasonable best efforts to
respond to any comments of the SEC or its staff and to cause a definitive proxy
statement related to such stockholders’ meeting to be mailed to the Company’s
stockholders not more than five business days after clearance thereof by the
SEC, and shall use its reasonable best efforts to solicit proxies for such
stockholder approval. The Company shall notify Purchaser promptly of the receipt
of any comments from the SEC or its staff with respect to the proxy statement
and of any request by the SEC or its staff for amendments or supplements to such
proxy statement or for additional information and will supply Purchaser with
copies of all correspondence between the Company

 



--------------------------------------------------------------------------------



 



or any of its representatives, on the one hand, and the SEC or its staff, on the
other hand, with respect to such proxy statement. If at any time prior to such
stockholders’ meeting there shall occur any event that is required to be set
forth in an amendment or supplement to the proxy statement, the Company shall as
promptly as practicable prepare and mail to its stockholders such an amendment
or supplement. Each of Purchaser and the Company agrees promptly to correct any
information provided by it or on its behalf for use in the proxy statement if
and to the extent that such information shall have become false or misleading in
any material respect, and the Company shall as promptly as practicable prepare
and mail to its stockholders an amendment or supplement to correct such
information to the extent required by applicable laws and regulations. The
Company shall consult with Purchaser prior to filing any proxy statement, or any
amendment or supplement thereto, and provide Purchaser with a reasonable
opportunity to comment thereon. In the event that the approval of any of the
Stockholder Proposals is not obtained at such special stockholders meeting, the
Company shall include a proposal to approve (and the Board of Directors shall
unanimously recommend approval of) each such proposal at a meeting of its
stockholders no less than once in each subsequent six-month period beginning on
July 31, 2008 until all such approvals are obtained or made.
     2.  Section 4.2(b)(3) of the Original Agreement shall be stricken in its
entirety and replaced with the following:
     (3) In the event that, as a result of (A) any share repurchases,
recapitalizations, redemptions or similar actions by the Company not caused by
Purchaser or (B) any change in the amount of Securities held by Purchaser
resulting from adjustment or exchange provisions or other terms of the
Securities, Purchaser reasonably determines, based on the advice of legal
counsel and following consultation with the Company and, if the Company
reasonably so requests, the Board of Governors of the Federal Reserve System
(the “Federal Reserve”), that unless it disposes of all or a portion of its
Securities, it or any of its Affiliates could reasonably be deemed to “control”
the Company for purposes of the BHC Act or any rules or regulations promulgated
thereunder (or any successor provision), then Purchaser shall be permitted to
Transfer the portion of the Securities reasonably necessary to avoid such
control determination; provided that any such Transfer may only be made in the
manner described in the second proviso to Section 4.2(a).
     3.   Section 6.2 of the Original Agreement shall be stricken in its
entirety and replaced with the following:
      6.2 Expenses. Each of the parties will bear and pay all other costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated pursuant to this Agreement; except that the Company shall bear and
upon Corsair Capital, LLC’s (“Corsair”) request, reimburse Corsair for all of
its reasonable out-of-pocket expenses incurred in connection with due diligence,
the negotiation and preparation of this Agreement and undertaking of the
transactions contemplated pursuant to this Agreement (including fees and
expenses of attorneys and accounting and financial advisers and HSR Act filing
fees incurred by or on behalf of Corsair or its Affiliates in connection with
the transactions contemplated pursuant to this Agreement), up to a maximum
amount of $3,600,000.

 



--------------------------------------------------------------------------------



 



     4. Each party hereto represents and warrants that this Amendment has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance to its terms.
     5. This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.
     6. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same Amendment.
     7. Except to the extent expressly amended by this Amendment, all terms of
the Original Agreement shall remain in full force and effect without amendment,
change or modification.
     8. All references in the Original Agreement to “this Agreement”, “the
Agreement, “hereunder”, “hereof”, “herein” or words of like import, and each
reference to the Original Agreement in any other agreements, documents or
instruments executed and delivered pursuant to or in connection with the
Original Agreement shall be deemed to mean and be a reference to the Original
Agreement as amended by this Amendment.
     9. Capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Original Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Amending Parties have caused this Amendment to be
signed as of the day and year first above written.

                  NATIONAL CITY CORPORATION    
 
           
 
  By:   /s/ Thomas A. Richlovsky
 
Name: Thomas A. Richlovsky    
 
      Title:   Senior Vice President and    
 
                  Treasurer    

                  CORSAIR NC CO-INVEST, L.P.    
 
                By: Corsair NC Co-Invest GP, LLC, its         general partner  
 
 
           
 
  By:   /s/ D.T. Ignacio Jayanti
 
Name: D.T. Ignacio Jayanti    
 
      Title:   Managing Member of Corsair    
 
                  NC Co-Invest GP, LLC, its    
 
                  general partner    

 